department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date xxxxxx xxxxxxk xxxxxkk xxxxxx contact person identification_number telephone number employer_identification_number xxxxxx uniform issue list legend o dear this is in response to your request for a ruling that certain proposed contractual relationships would not generate unrelated_business_taxable_income under sec_512 of the internal_revenue_code code facts you are tax-exempt under sec_501 of the code you are described in sec_501 and classified as a public charity under sec_509 and sec_170 your exempt_purpose is to promote higher education in the state in which you are located to raise and receive funds for the support and enhancement of o a university and aid o in development as a leading educational_institution you have an endowment in which are invested the assets of many individual funds created by donors to support the various academic departments and schools of o its you are also the trustee of a number of charitable_remainder trusts collectively the trusts’ you are the legal owner of the trusts’ assets and in addition the owner of the remainder_interest in each trust as both the trustee and the beneficiary of the trusts you have a substantial interest in the value of each trust the trusts benefit you and it is the intentions of the trusts’ donors that you manage the trusts to attain the greatest return possible donors have expressed their concerns xxxxxx when the investment returns of the trusts have been lower than the return on your endowment you invest your endowment funds in a widely diverse manner including substantial investments in public equities bonds private equity and real_estate much of the income earned by the investment portfolio consists of dividends interest rents and long- and short-term_capital_gains however some income is debt-financed or otherwise unrelated_business_taxable_income you use an endowment share concept internally with respect to the individual endowment funds that you hold under this concept each individual endowment fund owns a certain number of shares of your endowment with the value of each share based on the underlying endowment investments you would like to achieve greater economies of scale in the management of the trusts a potentially higher investment return for the trusts and increased diversification of the trusts’ investments you seek to create a contractual relationship with each trust contract each trust would own a contractual right against you however a_trust would have no interest at all in your underlying endowment investments assets under the contract between you and each trust the value of each trust’s shares would equal its value at the time of acquisition and further equal the value of each of the shares of your individual endowment funds thereby allowing the trusts to receive investment returns equal to those of the individual endowment funds under the contract the trusts will have no ownership_interest in your underlying assets no contract rights with respect to other trusts and no power or right of any kind to control direct supervise recommend or review your business activities operations or decisions with respect to your endowment except the right to review payout computations the trusts will not have the right to veto or opt_out of any of the underlying investments of your endowment under the contract you will be neither a partner nor an agent of the trusts and the trusts will never be liable for any cost expense or payment incurred or due by you or for which you are liable or responsible relating to its endowment or underlying endowment assets further you will indemnify and hold the trusts harmless from and against any liability arising out of any_action or inaction by you with respect to your endowment or the underlying endowment assets your endowment will bear the costs of its management and the value of the shares held by the trust will reflect those costs however you will not charge a fee for your services and not otherwise receive income from the services you provide to the trusts other than entities affiliated with o you do not manage funds for any third parties you will pay any_tax owed on unrelated_business_taxable_income earned by your endowment portfolio with no deduction being taken against unrelated_business_taxable_income for any payments made to the trusts ruling requested you have requested the following ruling the issuance of shares of your endowment pursuant to a contractual obligation to the trusts the making or receipt of payments with respect to the shares and the holding or redemption of the shares all pursuant to a contract agreement will not generate unrelated_business_taxable_income to you under sec_512 of the code xxxxxx section dollar_figure of revproc_2008_4 provides that the service will not issue letter rulings pertaining to unrelated_business_income_tax issues arising when charitable_lead_trust assets are invested with charitable organizations thus the word trusts as used in this letter refers only to your charitable_remainder trusts and the ruling issued by this letter relates only to the participation by your charitable_remainder trusts in your endowment law sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code sets forth certain modifications under these modifications dividends interest royalties rent from real_property and gain from the sale of property are excluded from the computation of unrelated_business_taxable_income sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of an organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of its exempt_purpose or function sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the income_tax regulations regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether a trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non-exempt organizations xxxxkk sec_1_513-1 of the regulations provides that in general gross_income is derived from an unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities that generate the particular income in question and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved rul 1969_2_cb_127 describes an organization that was formed to provide rev investment services on a fee basis exclusively to organizations exempt under sec_501 of the code it receives funds from the participating exempt_organizations invests in common stocks reinvests income and realized appreciation and upon request liquidates a participant's interest and distributes the proceeds to the participant the ruling states that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit exempt_organizations such activity would constitute unrelated_trade_or_business the ruling holds that the organization is not exempt under sec_501 if the services were regularly provided by one tax-exempt_organization for other tax- in contrast revrul_71_529 1971_2_cb_234 held that an organization was described in sec_501 of the code where its governing documents provided that it was formed exclusively for charitable purposes specifically to aid organizations exempt from federal_income_tax under sec_501 of the code by assisting them to manage more effectively their endowment or investment funds including the making of arrangements for more effective handling of their funds and by obtaining contributions to cover all or part of the costs of the management of such funds or to provide supplemental income or capital to be used exclusively for the charitable educational or scientific purposes of such organizations most of the operating_expenses of the organization including the costs of the services of the investment counselors and the custodian banks were paid for by grants from independent charitable organizations the member organizations paid only a nominal fee for the services performed these fees represented less than fifteen percent of the total costs of operation by providing the service described above to its members the organization was found to be performing an essential function for charitable organizations by performing this function for the organizations xxxxxx for a charge that was substantially below cost the organization was performing a charitable activity within the meaning of sec_501 see also revrul_72_369 1972_2_cb_245 in which an organization performing similar services but at cost was found not eligible for tax-exempt status under sec_501 the ruling states that the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 c of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable analysis you propose to enter into a contractual relationship with certain trusts that are charitable_remainder trusts trustee in all of these trusts you have an interest as a beneficiary and serve as each trust would acquire contractual participation shares referenced to your endowment which would give the trust a contractual right against you but no interest at all in the underlying investment_assets of the endowment the contract between you and each of the trusts would provide that the price of each share would equal its value at the time of acquisition and each share would have the same value that you use for internal accounting purposes for your endowment funds see revrul_69_528 supra and revrul_72_369 supra generally an organization that otherwise qualifies for recognition of exemption under sec_501 of the code and provides investment services on a regular basis for a fee to other exempt or nonexempt organizations would be engaged in an unrelated_trade_or_business under sec_513 would constitute a trade_or_business under sec_513 and sec_1_513-1 of the regulations and would be regularly carried on under sec_512 and sec_1_513-1 of the regulations thus if you charged a fee for investment management services provided to organizations unrelated to you or generated income from the management of the funds invested by such organizations these activities could result in unrelated_business_taxable_income under sec_512 however from the above facts you plan not to charge the trusts a fee for your services in managing them and will not otherwise be receiving income from the services you provide to the trusts business taxable_income under sec_512 therefore under these circumstances you will not receive unrelated such an activity the fact that your services are provided only for your own benefit and for the benefit of charitable_remainder trusts of which you are the remainder beneficiary limits the scope of the service provided to others and distinguishes it from a commercial venture ruling based on the information submitted we rule as follows the issuance of shares of your endowment pursuant to a contractual obligation to the trusts xxxxxx the making or receipt of payments with respect to the shares and the holding or redemption of the shares all pursuant to a contractual agreement will not generate unrelated_business_taxable_income to you under sec_512 of the code this ruling is based on the following two assumptions other third party management firms charge a fee and receive you will not charge any fee for managing the investment of the trusts in your endowment reimbursement of expenses for management services provided to your endowment these fees and expenses are charged against the aggregate return of the endowment and will be reflected indirectly in the payout to the trusts and others participating in the endowment you will also be entitled to the fees any trustee may receive with respect to administering the trusts you are the sole charitable_beneficiary of each charitable_remainder_trust this ruling is based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any other section of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives a copy of this letter should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert w malone acting manager exempt_organizations technical group enclosure notice
